Citation Nr: 9914506	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  91-12 142	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee



THE ISSUE

Entitlement to an increased evaluation for low back strain 
with degenerative arthritis, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1951.  

In a decision dated in June 1993, the Board denied the 
veteran's appeal for a rating in excess of 10 percent for 
lumbosacral strain.  The veteran filed a timely appeal to the 
United States Court of Veteran's Appeals (Court).  In January 
1996, the Court vacated the Board's June 1993 decision with 
regard to the claim of an increased evaluation for low back 
strain, accepting the recommendation of the General Counsel 
for the Department of Veterans Affairs (General Counsel) in 
its August 1995 brief.  In July 1996, the Board remanded the 
case to the RO for additional development, to include the 
following:  (1) obtaining up-to-date medical records for the 
veteran; (2) obtaining records from the Social Security 
Administration; (3) according the veteran an orthopedic 
examination to ascertain the extent of functional limitation 
caused by the low back strain; and (4) for the RO to 
reevaluate the veteran's claim, taking into consideration the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 4.40 and 4.45.

Following additional development, the RO returned the case to 
the Board in July 1998.  In August 1998 the Board again 
remanded the case to the RO pursuant to the Court's holding 
in Stegall v. West, 11 Vet. App. 268 (1998), as the RO had 
not expressly considered the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, and 4.45.  In addition, the Board also 
noted in its remand that the supplemental statement of the 
case provided to the veteran and his attorney in June 1998 
contained a brief listing of some of the evidence considered, 
but did not adequately set out the nature of the evidence or 
the reasons and bases why it did not support the veteran's 
claim.  Without such information, the veteran and his 
attorney were said to be at a disadvantage in making any 
cogent arguments with respect to that evidence.  



REMAND

While the case was again in Remand status, the RO did address 
the application of § 3.321(b)(1) and furnished a supplemental 
statement of the case as to this matter.  However, the RO did 
not address the application of 38 C.F.R. §§ 4.40 and 4.45 to 
the veteran's claim for increase as directed in both the July 
1996 and August 1998 remands. The deficiencies in the 
supplemental statement of the case of June 1998 were also not 
addressed.  See Stegall.

The Board notes that VA General Counsel, in its August 1995 
brief, had noted that the Board found that the veteran's 
lumbosacral strain was manifested by complaints of pain in 
the low back; that he had arthritic changes and disc space 
narrowing at the lumbosacral joint; that he had no muscle 
spasm; and that range of motion testing of the veteran's low 
back was unreliable, given the symptoms of hysterical 
paralysis of the lower extremities.  Nevertheless, General 
Counsel noted that some of the criteria for a 40 percent 
rating under Diagnostic Code 5295 might be present (marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space) (emphasis in original), but that 
recent clinical evidence was not consistent with findings 
from earlier examinations.  General Counsel cited various 
examination findings, including findings reflecting 
limitation of forward flexion to 45 degrees, lateral flexion 
to 25 degrees on the left and 20 degree on the right, and 
rotation to both sides to 20 degrees.

The Board has carefully considered the VA examination 
findings on orthopedic examinations of September 1996 (which 
the RO found to be inadequate for rating purposes) and May 
1997 with respect to the conflicting evidence noted by 
General Counsel and the possible application of 38 C.F.R. 
§§ 4.40 and 4.45.  While the examiner determined that ranges 
of motion for forward flexion, backward extension, bilateral 
bending and rotation could not be obtained because the 
veteran was unable to stand, the examiner concluded that the 
veteran had minimal flexibility of his spine.  The examiner 
diagnosed chronic low back pain and stated that the veteran 
had very little functional ability secondary to pain and 
functional disuse of his lower extremities.  It is not clear 
whether the pain which limited functional ability was the 
chronic low back pain which the examiner had diagnosed or 
pain attributable to some other condition, particularly as 
the examiner also stated that the service-connected low back 
strain was not the cause of the veteran's current symptoms.

In this regard, the Board notes that the veteran is not 
service connected for his disability of the lower extremities 
and this disability is not for consideration in the 
evaluation of his service-connected low back disability.  
Clearly, the most recent VA examinations indicate that the 
veteran has chronic back pain and may have functional loss 
and limitation of motion in the low back as a result of pain, 
but the extent of such limitation or functional loss has not 
been clearly stated by any examiner.  It is also unclear as 
to whether the extent of such functional loss or limitation 
can be definitively established in light of the veteran's 
apparent inability to stand due to nonservice-connected 
disability.  These matters should be clarified prior to 
further appellate review.

Further, while the August 1998 remand noted deficiencies in 
the June 1998 supplemental statement of the case with respect 
to the adequacy of the information and explanation furnished 
to the veteran and his attorney, no corrective action was 
taken by the RO on this matter.  The supplemental statement 
of the case contained a brief listing of the evidence 
considered, but did not adequately set out the nature of the 
evidence or the reasons and bases why it did not support the 
veteran's claim.  

Since this case is being returned to the RO, this will 
provide an opportunity to obtain any recent medical records 
relating to the veteran's low back disability.  

In view of the foregoing, the case is being remanded for the 
following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his back 
disability subsequent to June 1997.  
After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records.  

2.  The RO should refer the records in 
this case to the VA orthopedic physician 
who examined the veteran in May 1997 for 
clarification as to the degree of 
limitation of motion of the veteran's 
lumbosacral spine due to lumbosacral 
strain and the degree of functional 
impairment due to pain attributable to 
the lumbosacral strain.  If this 
physician is no longer available, or if 
this physician determines that a current 
examination of the veteran is needed, the 
veteran should be scheduled for another 
orthopedic examination.  The physician 
should state whether or not the minimal 
flexibility of the veteran's spine is due 
to the service-connected lumbosacral 
strain with degenerative arthritis and, 
if so, whether this equates to moderate, 
severe, or marked limitation of forward 
bending in a standing position, or to 
loss of lateral motion.  If it is not 
possible to determine the degree of 
limitation of motion of the lumbar spine 
because of the veteran's disability of 
the lower extremities, the examiner 
should clearly state this.  Additionally, 
the examiner should clarify his comments 
as to the functional limitation due to 
the chronic low back pain, as distinct 
from the functional limitation due to 
pain attributable to some other condition 
and to the disuse of the lower 
extremities.  The examiner, based on his 
medical training and experience, should 
render his best opinion as to the degree 
of functional impairment due to the 
service-connected back disorder.  If such 
opinion is not possible then it should be 
so stated.  

3.  After the above development, the RO 
should review the claim.  Consideration 
should be accorded to whether 38 C.F.R. 
§§ 4.40 and 4.45 apply, and if so, 
whether they provide a basis for any 
change in the award of compensation 
benefits for the veteran's service-
connected low back disability.  The 
addition of arthritis as part of the 
veteran's service-connected low back 
disability should also be considered, and 
the RO should specifically address the 
concerns expressed by General Counsel as 
to the evidence reflecting that 
symptomatology for a higher rating under 
Diagnostic Code 5295 may be present.

4.  If the benefit sought is not granted, 
the veteran and his attorney should be 
furnished with a supplemental statement 
of the case meeting due process 
requirements, including details 
concerning the nature of evidence 
obtained and considered since the Board's 
July 1996 remand, the applicable 
statutory and regulatory criteria 
(including 38 C.F.R. §§ 4.40 and 4.45) 
and the reasons and bases for the denial 
in light of the evidentiary record.

After providing an adequate opportunity for response, the 
case should be returned to the Board for further appellate 
review, if in order.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

